DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 16 and 17 are objected to because of the following informalities:  because they depend on cancelled claim 12.  Appropriate correction is required which reflects dependency on claim 11.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 – 11 and 13 – 21 are rejected under 35 U.S.C. 102(a) as being anticipated by Alley et al. (US Publication Number 2017/0147367, hereinafter “Alley”).

5.	As per claim 1, Alley teaches a current loop (paragraphs 5, 53 and 54, current loop/IO channel), comprising: a receiver assembly (118, figure 1, paragraph 57); a transmitter assembly (126, figure 1, paragraph 57); a first conductor (108, figure 1) between the receiver assembly and the transmitter assembly (paragraph 54, conductor adequately situated between receiver and transmitter); and a second conductor (106, figure 1) between the receiver assembly and the transmitter assembly to complete the current loop (paragraph 54, completion of loop), wherein the transmitter assembly includes: a Highway Addressable Remote Transducer (HART) modem (paragraph 15); a component in communication with the HART modem via a partial set of Universal Asynchronous Receiver-Transmitter (UART) communication lines (paragraph 31, HART modem in communication with UART); and a break extension protocol controller (paragraph 61) coupled to or included with the HART modem and configured to support UART and non-UART communications between the HART modem and the component using the partial set of UART communication lines (paragraph 78, figure 5, elements 502 HART modem and 504 UART).  

6.	As per claim 11, Alley teaches a Highway Addressable Remote Transducer (HART)-enabled device (figure 5), comprising: a Universal Asynchronous Receiver-Transmitter (UART) TXD communication line (output of 106 to data path, figure 5); a UART RXD communication line (input of 106 from data path, figure 5); and a Highway Addressable Remote Transducer (HART) modem (502, modem, figure 5) coupled to UART TXD and RXD communication lines (TXD and RXD lines seen from 502 to 504, figure 5), wherein the HART modem is configured to support UART and non-UART communications using the UART TXD and RXD communication lines (paragraphs 78 – 81) and a digital-to-analog converter (DAC) coupled to the HART modem via the UART TXD and RXD communication lines (DAC/HART coupling, figure 5).  

7.	As per claim 18, Alley teaches a current loop transmitter module (paragraphs 5, 53 and 54, current loop/IO channel), comprising: a microcontroller (MCU) (106, figure 5); a converter configured to convert analog signals to digital signals (paragraph 55 ADC) or to convert digital signals to analog signals (DAC, paragraph 63); a Highway Addressable Remote Transducer (HART) modem (502, figure 5) coupled to the MCU and the converter via Universal Asynchronous Receiver-Transmitter (UART) TXD and RXD communication lines (TXD and RXD lines seen from 502 to 504, figure 5); and a break extension protocol controller (paragraph 61) coupled to or included with the HART modem and configured to support Universal Asynchronous Receiver-Transmitter (UART) and non- UART communications between the HART modem and the MCU and between the HART modem (paragraphs 78 – 81) and the converter using the UART TXD and RXD communication lines (paragraph 68).  

8.	As per claim 2, Alley teaches a current loop, wherein the partial set of UART communication lines consist of UART TXD and RXD communication lines (TXD and RXD lines seen from 502 to 504, figure 5).  

9.	As per claim 3, Alley teaches a current loop, wherein the HART modem and the break extension protocol controller are components of a HART-enabled smart transmitter module (paragraph 61)

10.	As per claim 4, Alley teaches a current loop, wherein the HART modem and the break extension protocol controller are components of a HART-enabled current input module (paragraph 91).  

11.	As per claim 5, Alley teaches a current loop, wherein the break extension protocol controller is configured to detect a break condition on the partial set of UART communication lines to support UART and non-UART communications between the HART modem and the component (paragraphs 78 – 81).  

12.	As per claims 6, 15 and 21, Alley teaches a current loop, wherein the break extension protocol controller is configured to detect the break condition (paragraphs 68 – 70) when any one of the partial sets of UART communication lines is at a logic low level for longer than a predetermined interval (paragraph 75), wherein the predetermined interval corresponds to 11-bits in a UART telegram (paragraph 100).  

13.	As per claims 7, 16 and 19, Alley teaches a current loop, wherein the break extension protocol controller is configured to detect the break condition when data sent from the component via one of the partial sets of UART communication lines indicates a control write command or control write data (command reception along UART communication line, paragraph 61).  

14.	As per claims 8, 17 and 20, Alley teaches a current loop, wherein the break extension protocol controller is configured to detect the break condition when data sent from the HART modem via one of the partial sets of UART communication lines indicates a control read data, status exception, or acknowledgement of a break write command (paragraph 68).  

15.	As per claim 9, Alley teaches a current loop, wherein the component comprises a microcontroller (MCU) (106, figures 1 and 5).  

16.	As per claim 10, Alley teaches a current loop, wherein the component comprises an analog-to-digital converter (ADC) (414 ADC, figures 4 and 5) or a digital-to-analog converter (DAC) (410, figures 4 and 5).
  
17.	As per claim 13, Alley teaches a device, further comprising an analog-to-digital converter (ADC) coupled to the HART modem via the UART TXD and RXD communication lines (via 106, from 502 to ADC, figure 5). 
 
18.	As per claim 14, Alley teaches a device, wherein the HART modem is configured to support UART and non-UART communications based on a break extension protocol and the UART TXD and RXD communication lines (paragraph 61).
Response to Arguments
19.	Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. Applicant argues the prior art does not teach a receiver, transmitter, first conductor, and second conductor.
With respect to the Applicant’s arguments, the Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The claim limitations do not preclude the cited elements from the prior art from functioning as necessitated as they may have different labels however the defining characteristics are related to the claim limitations.

Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184